Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 42 are pending in this application. Claims 1, 4 and 37 – 42 are independent.

Specification
The title of the invention – "DETECTION DEVICE, METHOD OF DETECTION, INFORMATION PROCESSING DEVICE, AND STORAGE MEDIUM", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 37, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, Yang (US-20180270474-A1, hereinafter simply referred to as Liu).

Regarding independent claims 1, 37 and 41, Liu teaches:
A method of detection (e.g., process 1000 (FIG. 12) of Liu) (See at least Liu, ¶ [0139, 0162], FIGS. 8C, 12; "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…") comprising: detecting an object by a detector (e.g., the image detection module captures a three-dimensional (3D) topography image of the target object of Liu) (See at least Liu, ¶ [0007, 0139, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…"); and identifying (i) a first area that can be detected by the detector (e.g., the controller identifies the relative distance between a plurality of portions (or areas – which will be required to include a first area (or portion) as claimed) of the non-flat surface of Liu) (See at least Liu, ¶ [0007, 0139, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…") and (ii) a second area that cannot be detected by the detector (e.g., the controller identifies the relative distance between a plurality of portions (or areas – which will be required to include a second area (or portion) as claimed) of the non-flat surface of Liu) (See at least Liu, ¶ [0007, 0139, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181]).
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu taught in separate embodiments for the desirable and advantageous purpose of meeting the need for an imaging system that utilizes 3D scanning to provide surface topography information, tracking of movements and deformation of the target object, and the generation of 3D models for data fusion/image registration, in combination with an optical imaging method that provides diagnostic information, as discussed in Liu (See ¶ [0006]); thereby, helping to improve the overall system robustness by meeting the need for an imaging system that utilizes 3D scanning to provide surface topography information, tracking of movements and deformation of the target object, and the generation of 3D models for data fusion/image registration, in combination with an optical imaging method that provides diagnostic information.

Regarding independent claims 4, 38 and 42, Liu teaches:
A method of detection (e.g., process 1000 (FIG. 12) of Liu) (See at least Liu, ¶ [0139, 0162], FIGS. 8C, 12; "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…") comprising: detecting an object by a detector (e.g., the image detection module captures a three-dimensional (3D) topography image of the target object of Liu) (See at least Liu, ¶ [0007, 0139, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…"); and calculating, by a reliability calculator (e.g., the controller of Liu) in communication with the detector, information for identifying an area between the object detected by the detector and the detector (e.g., the controller identifies the relative distance between a plurality of portions of the non-flat surface of Liu) (See at least Liu, ¶ [0007, 0139, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181]).
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu taught in separate embodiments for the desirable and advantageous purpose of meeting the need for an imaging system that utilizes 3D scanning to provide surface topography information, tracking of movements and deformation of the target object, and the generation of 3D models for data fusion/image registration, in combination with an optical imaging method that provides diagnostic information, as discussed in Liu (See ¶ [0006]); thereby, helping to improve the overall system robustness by meeting the need for an imaging system that utilizes 3D scanning to provide surface topography information, tracking of movements and deformation of the target object, and the generation of 3D models for data fusion/image registration, in combination with an optical imaging method that provides diagnostic information.

Claim(s) 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, Yang (US-20180270474-A1, hereinafter simply referred to as Liu) in view of METZLER, Bernhard (US-20150022640-A1, hereinafter simply referred to as Metzler).

Regarding independent claim 39, Liu teaches:
An information processing device (e.g., system 100 (FIG. 1) of Liu) (See at least Liu, ¶ [0139, 0162], FIGS. 8C, 12; "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…") comprising: a receiver that receives first model information (e.g., image detection module captures a three-dimensional (3D) topography image of the target object of Liu) that is calculated by using a first detection result (i.e., merely image data according to para [0028] of Applicant’s PG PUB) and first reliability information (i.e., merely the position of an object in an area according to para [0028] of Applicant’s PG PUB) and includes shape information (e.g., 3D shape of Liu) on an object at a single viewpoint (e.g., the process obtains the position of the patient or target object and provides to capture 3D shape, fluorescence imaging, absorption coefficient and scattering coefficient of a target object of Liu) (See at least Liu, ¶ [0007, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215]).
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Liu does not expressly disclose the concept of a second model information that is calculated by using a second detection result and second reliability information and includes shape information on the object at a viewpoint that is different from the single viewpoint, wherein the first model information and the second model information integrated are calculated as information for identifying (i) a first area that can be detected by the detector and (ii) a second area that cannot be detected by the detector or whose reliability of a detection result of the detector is lower than that of the first area.
Nevertheless, Metzler teaches the concept of second model information that is calculated by using a second detection result (i.e., merely image data according to para [0028] of Applicant’s PG PUB) and second reliability information (i.e., merely the position of an object in an area according to para [0028] of Applicant’s PG PUB) and includes shape information (e.g., the shape of the object of Metzler) on the object at a viewpoint that is different (e.g., several points 12 (FIG. 3) on path 10 of Metzler) from the single viewpoint (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…"), wherein the first model information and the second model information integrated are calculated as information for identifying (i) a first area (e.g., visible surface points 4 of the object of Metzler) that can be detected by the detector and (ii) a second area (e.g., surface points 3 hidden from position 6 of Metzler) that cannot be detected by the detector or whose reliability of a detection result of the detector is lower than that of the first area (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of a second model information that is calculated by using a second detection result and second reliability information and includes shape information on the object at a viewpoint that is different from the single viewpoint, wherein the first model information and the second model information integrated are calculated as information for identifying (i) a first area that can be detected by the detector and (ii) a second area that cannot be detected by the detector or whose reliability of a detection result of the detector is lower than that of the first area as disclosed in the device of Metzler to modify the known and similar device of Liu for the desirable and advantageous purpose of improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping, as discussed in Metzler (See ¶ [0029]); thereby, helping to improve the overall system robustness by improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping.

Regarding independent claim 40, Liu teaches:
An information processing device (e.g., system 100 (FIG. 1) of Liu) (See at least Liu, ¶ [0139, 0162], FIGS. 8C, 12; "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…") comprising: a receiver that receives first model information (e.g., image detection module captures a three-dimensional (3D) topography image of the target object of Liu) that is calculated by using a first detection result (i.e., merely image data according to para [0028] of Applicant’s PG PUB) and first reliability information (i.e., merely the position of an object in an area according to para [0028] of Applicant’s PG PUB) and includes shape information (e.g., 3D shape of Liu) on an object at a single viewpoint (e.g., the process obtains the position of the patient or target object and provides to capture 3D shape, fluorescence imaging, absorption coefficient and scattering coefficient of a target object of Liu) (See at least Liu, ¶ [0007, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215]).
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Liu does not expressly disclose the concept of a second model information that is calculated by using a second detection result and second reliability information and includes shape information on the object at a viewpoint that is different from the single viewpoint, wherein the first model information and the second model information integrated are calculated as information for identifying an area between the object and the single viewpoint.
Nevertheless, Metzler teaches the concept of second model information that is calculated by using a second detection result (i.e., merely image data according to para [0028] of Applicant’s PG PUB) and second reliability information (i.e., merely the position of an object in an area according to para [0028] of Applicant’s PG PUB) and includes shape information (e.g., the shape of the object of Metzler) on the object at a viewpoint that is different (e.g., see several view points 12 (FIG. 3) on path 10 of Metzler) from the single viewpoint (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…"), wherein the first model information and the second model information integrated are calculated as information for identifying an area (e.g., visible surface points 4 of the object of Metzler) between the object and the single viewpoint (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of a second model information that is calculated by using a second detection result and second reliability information and includes shape information on the object at a viewpoint that is different from the single viewpoint, wherein the first model information and the second model information integrated are calculated as information for identifying an area between the object and the single viewpoint as disclosed in the device of Metzler to modify the known and similar device of Liu for the desirable and advantageous purpose of improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping, as discussed in Metzler (See ¶ [0029]); thereby, helping to improve the overall system robustness by improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping.

Claim(s) 2, 3 and 5 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, Yang (US-20180270474-A1, hereinafter simply referred to as Liu) in view of METZLER, Bernhard (US-20150022640-A1, hereinafter simply referred to as Metzler).

Regarding dependent claim 2, Liu does not expressly teach:
wherein the second area is an area behind the first area.
Nevertheless, Metzler teaches the concept of wherein the second area is an area behind the first area (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the second area is an area behind the first area as disclosed in the device of Metzler to modify the known and similar device of Liu for the desirable and advantageous purpose of improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping, as discussed in Metzler (See ¶ [0029]); thereby, helping to improve the overall system robustness by improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping.

Regarding dependent claim 3, Liu does not expressly teach:
wherein the second area is an area that crosses a line connecting the detector and the point on the object and is farther than the point from the detector.
Nevertheless, Metzler teaches the concept of wherein the second area is an area that crosses a line connecting the detector and the point on the object and is farther than the point from the detector (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the second area is an area that crosses a line connecting the detector and the point on the object and is farther than the point from the detector as disclosed in the device of Metzler to modify the known and similar device of Liu for the desirable and advantageous purpose of improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping, as discussed in Metzler (See ¶ [0029]); thereby, helping to improve the overall system robustness by improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping.


Regarding dependent claim 5, Liu does not expressly teach:
wherein the area is an area where a probability of existence of at least one body that blocks light on a line connecting the detector and a point on the object is lower than 50%.
Nevertheless, Metzler teaches the concept of wherein the area is an area where a probability of existence of at least one body that blocks light on a line connecting the detector and a point on the object is lower than 50% (See at least Metzler, ¶ [0060, 0062], FIGS. 1 – 3; "…The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed. As not the whole surface is visible from position 6, the total station 5 has to be set up at at least two other positions in order to measure surface points 3 hidden from position 6 to be able to establish a complete surface representation of the object 1…", "…In FIG. 3, a top view of the object 1 is shown together with several examples of points 12 on the path 10 at which images of the object are taken…the relative position and orientation of images 13 are determined…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the area is an area where a probability of existence of at least one body that blocks light on a line connecting the detector and a point on the object is lower than 50% as disclosed in the device of Metzler to modify the known and similar device of Liu for the desirable and advantageous purpose of improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping, as discussed in Metzler (See ¶ [0029]); thereby, helping to improve the overall system robustness by improving the spatial representation of the object's surface by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping.

Regarding dependent claim 6, Liu teaches:
wherein the reliability calculator calculates information indicating that a gap (e.g., distance in Liu) exists between a surface of the object and the detector (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215]).

Regarding dependent claim 7, Liu modified by Metzler above teaches:
wherein the detector detects the object from a single viewpoint (e.g., see several view points 12 (FIG. 3) on path 10 of Metzler) (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0060, 0062], FIGS. 1 – 3), and the reliability calculator calculates reliability information on the object at the single viewpoint by using the detection result of the detector (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 8, Liu modified by Metzler above teaches:
wherein the reliability calculator (i) calculates, as the reliability information (i.e., merely the position of an object in an area according to para [0028] of Applicant’s PG PUB) (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0060, 0062], FIGS. 1 – 3), information for distinguishing the first area that can be detected from the single viewpoint and the second area that is behind the first area when viewed from the single viewpoint among areas including the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0060, 0062], FIGS. 1 – 3), and (ii) determines that an area on a line connecting the single viewpoint and a point on the object, which is farther from the single viewpoint than the point, is the second area (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 9, Liu modified by Metzler above teaches:
an information calculator in communication with the detector and that calculates a shape information of the object (e.g., by defining a shape with a defined outline of Metzler) from the single viewpoint using the detection result and the reliability information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 10, Liu modified by Metzler above teaches:
wherein the information calculator generates model information of the object from the single viewpoint based on the shape information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 11, Liu modified by Metzler above teaches:
wherein the information calculator calculates a texture information of the object by using the detection result (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and generates model information of the object at the single viewpoint based on the shape information and the texture information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 12, Liu modified by Metzler above teaches:
wherein the reliability calculator calculates the reliability information for each area of the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the information calculator associates the reliability information calculated for each area of the object with the shape information or the texture information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).
Regarding dependent claim 13, Liu modified by Metzler above teaches:
wherein the detection result of the detector includes image data of the detected object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 14, Liu modified by Metzler above teaches:
wherein the reliability information includes information with the detection result weighted in order to calculate the shape information or the texture information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 15, Liu modified by Metzler above teaches:
wherein the reliability calculator calculates, as the reliability information, information that discriminates between a first area detectable from the single viewpoint (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3) and a second area shaded by the first area when viewed from the single viewpoint in an area including the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 16, Liu modified by Metzler above teaches:
wherein the detector includes a distance measurer that detects the distance from the single viewpoint to each point on the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the reliability calculator calculates the reliability information based on the distance detected by the distance measurer (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 17, Liu modified by Metzler above teaches:
wherein the reliability information includes a reliability (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).


Regarding dependent claim 18, Liu modified by Metzler above teaches:
wherein depth information including a distance from the single viewpoint to a point on the object is generated based on the detection result of the detector (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the information calculator generates information in which the depth information and the reliability information are associated with each other (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 19, Liu modified by Metzler above teaches:
wherein the information calculator interpolates a region having a relatively low reliability in the region of the distance image indicated by the depth information by using a region having a relatively high reliability (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and performs fluoroscopic conversion from the distance image to a plane image (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 20, Liu modified by Metzler above teaches:
wherein the information calculator generates, as the shape information, information in which point cloud data (e.g., point cloud of Liu and Metzler) including coordinates of a plurality of points on the object is calculated based on the detection result of the detector and the point cloud data and the reliability information are associated with each other (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 21, Liu modified by Metzler above teaches:
wherein the reliability calculator generates the reliability information on the point cloud data by using the point cloud data calculated by the information calculator (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 22, Liu modified by Metzler above teaches:
wherein the reliability calculator generates the reliability information on the point cloud data by using at least a part of distance information on two points included in the point cloud data (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), spatial frequency information on a plurality of points included in the point cloud data, vector information connecting two points included in the point cloud data (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and positional information on the single viewpoint (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 23, Liu modified by Metzler above teaches:
wherein the information calculator calculates, as the shape information, surface information including coordinates of a plurality of points on the object and link information among the points by using the detection result of the detector and the reliability information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).


Regarding dependent claim 24, Liu modified by Metzler above teaches:
wherein the surface information includes information on a line connecting two points on the object and information on a surface surrounded by three or more lines connecting two points on the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the information calculator generates the information on the surface by using the reliability information on the information on the lines (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 25, Liu modified by Metzler above teaches:
wherein the reliability calculator generates the reliability information on the point cloud data by using the surface information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the information calculator recalculates at least a part of the surface information by using the reliability information on the point cloud data (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 26, Liu modified by Metzler above teaches:
that outputs digital information including at least a part of the model information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 27, Liu modified by Metzler above teaches:
wherein the detector detects the object from a single viewpoint and the reliability calculator calculates reliability information on the object at the single viewpoint by using the detection result of the detector (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), the detection device comprising an information calculator that calculates point cloud data that indicates coordinates among a plurality of points on the object by using the detection result and the reliability information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3) and calculates shape information on the object at the single viewpoint based on the point cloud data (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 28, Liu modified by Metzler above teaches:
wherein the information calculator, when estimating a surface between a point selected from a plurality of points in the point cloud data and a nearby point thereof, selects the nearby point by using the reliability information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 29, Liu modified by Metzler above teaches:
wherein the information calculator, when estimating a surface between a point selected from a plurality of points in the point cloud data and a nearby point thereof, selects a point with a relatively high reliability (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 30, Liu modified by Metzler above teaches:
wherein the detection result includes a taken image of the detected object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the reliability calculator calculates, as the reliability information, information in which each pixel of the taken image is associated with a reliability (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 31, Liu modified by Metzler above teaches:
that outputs digital information including the shape information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 32, Liu modified by Metzler above teaches:
wherein the detector images the object from a single viewpoint and the reliability calculator calculates reliability information on the object at the single viewpoint by using a taken image imaged by the detector (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), the detection device comprising an information calculator that calculates texture information on the object at the single viewpoint by using the taken image and the reliability information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 33, Liu modified by Metzler above teaches:
wherein the information calculator calculates point cloud data that indicates coordinates among a plurality of points on the object by using the taken image and calculates shape information on the object at the single viewpoint based on the point cloud data (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 34, Liu modified by Metzler above teaches:
that outputs digital information including the texture information or the shape information (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 35, Liu modified by Metzler above teaches:
wherein the detector includes an imager that images the object (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3), and the calculator calculates the reliability information based on a distance from a field-of-view center of the imager (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3).

Regarding dependent claim 36, Liu modified by Metzler above teaches:
A detection system comprising: the detection device according to claim 1 (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3); and an information processing device that processes information output from the detection device (See at least Liu, ¶ [0007, 008, 0139, 0154, 0162], FIGS. 8C, 12; "…the image detection module captures a three-dimensional (3D) topography image of the target object…", "…the controller identifies the relative distance between a plurality of portions of the non-flat surface and the light emitter module…", "…the light emitter module 310 may utilize various algorithms or techniques to generate structured light illumination of the target object 324…", "…The configuration 900A takes the depth profile and 3D shape of the target object 324 into account, and using projection mapping techniques based on the topography data of the target object 324 calculates and processes the appropriate projection images for the projector 910…", "…at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data…to generate a point cloud or 3D model…" Also, see at least ¶ [0181, 0215, 0224] and Metzler, ¶ [0021, 0030, 0039, 0041, 0060, 0062], FIGS. 1 – 3)





















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666